Exhibit 10.4

EXECUTION DRAFT

ATLAS AIR WORLDWIDE HOLDINGS, INC.
BENEFITS PROGRAM FOR SENIOR EXECUTIVES


Amended and Restated as of July 1, 2019

 

 

 

 

--------------------------------------------------------------------------------

 

 

This document describes the Atlas Air Worldwide Holdings, Inc. (“Holdings”)
Benefits Program for Senior Executives (the “Benefits Program”), under which
individuals employed and elected as Executive Vice Presidents (or more senior
offices) of Holdings and certain of its operating subsidiaries, including Atlas
Air, Inc. (“Atlas”), Polar Air Cargo Worldwide, Inc. (“Polar”) and Titan
Aviation Leasing, Ltd. (“Titan”) (such individuals are hereinafter referred to
as “Executives”) are eligible to participate.  This Benefits Program is
effective as of July 1, 2019, and amends and restates the Atlas Air Worldwide
Holdings, Inc. Benefits Program for Senior Executives dated January 1, 2015, as
amended and restated as of January 1, 2018. For purposes of the Benefits
Program, “Company” shall be defined as Holdings together with Atlas, and subject
to confirmation of the Compensation Committee of the Board of Directors of
Holdings, Polar, Titan, or any other operating subsidiary of Holdings.

Individuals employed and elected as Executive Vice Presidents (or more senior
offices) of Holdings or Atlas are eligible to participate in the Benefits
Program. Individuals employed and elected as Executive Vice Presidents (or more
senior offices) of Polar, Titan, or any other operating subsidiary of Holdings
may participate in the Benefits Program only if expressly approved for such
participation by the Compensation Committee of the Board of Directors of
Holdings.

All references in this document to the Compensation Committee or the Board of
Directors refer to those bodies of Holdings. All references to the “Employer”
are to the Company entity employing the Executive.

.I.   Annual Salary.

Each Executive will receive a base annual salary (“Base Annual Salary”) reviewed
at least every other year for possible increases by the Compensation Committee.
Included among other considerations in the annual review will be the Executive’s
individual job performance. Increases, if any, shall be at the discretion of the
Compensation Committee.

II.   Annual Bonus Plan.

Each Executive shall be eligible to participate in Holdings’ Annual Incentive
Plan for Senior Executives or successor plan (the “Annual Incentive Plan”) at
the Executive Vice President or higher level, as applicable. The Executive’s
applicable annual bonus participation level will be set forth in the Annual
Incentive Plan and will be awarded in consideration of individual and company
performance based on performance goals and objectives determined by the
Compensation Committee. A complete description of the effect of company and
individual performance attainment on bonuses payable is described in the Annual
Incentive Plan and any exhibits incorporated thereto (the “AIP Plan Document”).
The AIP Plan Document is developed by the Compensation Committee and is subject
to amendment from time to time with changes as adopted by the Compensation
Committee or Board of Directors of Holdings, as applicable. Subject to the full
language of the AIP Plan Document, attainment of company and individual
performance in combination generally permits the Executive to earn a target
bonus equal to at least 85% of Base Annual Salary for Executive Vice Presidents,
90% for Executive Vice Presidents of Holdings who also hold the title of
President of Atlas or Chief Executive Officer of Titan and 100% for the

1

 

 

 

--------------------------------------------------------------------------------

 

Chief Executive Officer of Holdings and Atlas as may be adjusted upward by the
Compensation Committee. Company or individual performance attainment at levels
below the applicable goals set forth in the AIP Plan Document may cause bonus
payments to be in lesser percentage amounts, as applicable, of Base Annual
Salary or result in no bonus being payable. Company and individual performance
attainment at levels above the applicable goals may result in the bonus being
greater percentage amounts as applicable, of Base Annual Salary. When the bonus
payment reaches more than 85%, 90%, or 100%, as applicable, of Base Annual
Salary, the Employer reserves the right to pay some or all of the portion of the
bonus that is above 50% of Base Annual Salary in Holdings unrestricted common
stock payable under the Atlas Air Worldwide Holdings, Inc. 2018 Incentive Plan,
as may be amended or superseded, or any successor plan, subject to the terms and
conditions of such plan and any applicable award agreement issued in connection
with such award of unrestricted Holdings stock. Any bonus paid to Executive
under the Annual Incentive Plan will be paid no later than two weeks following
the completion of the year-end audit for the applicable performance year, but in
no event later than March 15 of the year following the applicable performance
year unless otherwise provided in the Annual Incentive Plan.

III.Health Benefits.

Each Executive and each such Executive’s eligible dependents shall be entitled
to participate in the medical, dental and vision care plans (the “Health
Insurance Plans”) offered by the Employer, provided that the Executive and the
Employer will each contribute to the Executive’s monthly premium as provided by
such Health Insurance Plan, except following an Executive’s termination such
Executive’s monthly premium charged under such plan shall be paid in the manner
described in Section IV or Section V below, as applicable, subject to the terms
and conditions of the applicable Health Insurance Plan. The Employer reserves
the right to modify or discontinue any Health Insurance Plan at any time with
the understanding that the Employer will comply in full measure with all
applicable state and federal laws relating to employer-provided health care
coverage, including without limitation the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and the Patient Protection and Affordable
Care Act of 2010, each as may be amended or superseded.

If an Executive enrolls in Medicare while actively employed and covered by the
Health Insurance Plans, then the Health Insurance Plans will be primary and
Medicare will be considered the secondary payer.

IV.Severance.

A. If an Executive’s employment is terminated (i) by the Employer for reasons
other than Cause (as defined below), (ii) due to Executive’s Permanent
Disability (as defined below), or (iii) by the Executive for Good Reason (as
defined below), and subject, in each case, to the Executive’s execution of a
release upon terms and conditions reasonably acceptable to the Employer and
Executive (such acceptance not to be unreasonably withheld), which release must
be presented to Executive, executed, no longer be subject to revocation, and
become effective no later than the sixtieth (60th) day following the date of
termination, then the Executive shall be entitled to:

2

 

 

 

--------------------------------------------------------------------------------

 

(i) receive a severance payment equal to twenty-four (24) months of the
Executive’s monthly Base Annual Salary, at the rate in effect on the date of
termination, and except as otherwise required by Section XII below, all
severance pay to which the Executive is entitled shall be in the form of salary
continuation, payable in accordance with the normal payroll practices of the
Employer for its executives (each such payment to be treated as a separate
payment under Section 409A of the Internal Revenue Code), with the first
payment, which shall be retroactive to the day immediately following the date
the Executive’s employment terminated, being due and payable on the later of the
sixty-first (61st) day following the date of termination or the date specified
in Section XII below (if applicable) (the “Lump-Sum Payment Date”);

(ii)provided Executive timely elects COBRA coverage for himself or herself and
any eligible dependents and submits the applicable COBRA premium payments on a
timely basis, reimbursement on an after-tax basis of the employer portion of
COBRA premiums for a period of twelve (12) months from the date of termination;
provided, however, that any such reimbursement shall cease in the event the
Executive obtains comparable coverage in connection with subsequent employment
or otherwise or becomes eligible for Medicare coverage; and

(iii) receive a payment with respect to an annual bonus award under the Annual
Incentive Plan for the year in which such termination occurred, as may be
provided under the AIP Plan Document and such payment shall be subject to all
other terms and conditions of the AIP Plan Document under which the award was
granted, including without limitation any provisions related to whether all
required performance measures for the payment of an award have been satisfied
and the provisions of the Annual Incentive Plan regarding the timing of payment
of such award.

The above benefits are in addition to an Executive’s right to receive accrued
but unused vacation pay through the date the employment period terminates, and
all other benefits in which the Executive is vested pursuant to other plans and
programs of the Company at the time of the Executive’s date of termination.

Upon the death of an Executive while severance payments are due to the
Executive, the Executive’s personal representative shall be entitled to the
unpaid severance payments described in this Section IV.A and the Executive’s
spouse and eligible dependents, if any, shall be entitled to the health coverage
described under this Section IV.A, except that the remaining severance payments
under this Section IV.A shall be made in a lump sum within (10) days immediately
following the Company’s receipt of notice of Executive’s death.

In the event that any of the above benefits as described could reasonably result
in adverse tax or legal consequences to the Company, the Company will provide in
good faith a reasonable equivalent to the affected benefit(s).

B.If an Executive’s employment is terminated by the Employer for Cause or if the
Executive resigns for other than Good Reason, the Executive shall be entitled to
receive only the Executive’s accrued but unpaid Base Annual Salary and accrued
but unused vacation as of the date of termination.

C.“Good Reason” as used herein shall mean (i) a material reduction in the

3

 

 

 

--------------------------------------------------------------------------------

 

Executive’s Base Annual Salary, percentage target bonus opportunity under the
Annual Incentive Plan, or target long-term incentive award opportunity, in each
case as then in effect, or other material benefits provided to officers of the
Company, except where such reduction is part of a general reduction in salary or
benefits by the Company, (ii) a material reduction in the Executive’s title or
job responsibilities, or (iii) following a Change in Control of Holdings, an
attempted relocation of the Executive to a position that is located greater than
forty (40) miles from the location of such Executive’s most recent principal
location of employment with the Company; provided, however, that the Executive
will be treated as having resigned due to Good Reason only if he or she provides
the Company with a notice of termination within ninety (90) days of the initial
existence of one of the conditions described above, following which the Company
shall have thirty (30) days from the receipt of the notice of termination to
cure the event specified in the notice of termination and, if the Company fails
to so cure the event, the Executive must terminate his or her employment not
later than thirty (30) days following the end of such cure period.

D.“Cause” as used herein shall mean (i) the Executive’s refusal or failure
(other than during periods of illness or disability) to perform the Executive’s
material duties and responsibilities to the Employer or Company, as applicable,
(ii) the conviction or plea of guilty or nolo contendere of the Executive in
respect of any felony, other than a motor vehicle offense, (iii) the commission
of any act which causes material injury to the reputation, business or business
relationships of the Company or any of its subsidiaries including, without
limitation, any breach of written policies of the Company with respect to
trading in securities, (iv) any other act of fraud, including, without
limitation, misappropriation, theft or embezzlement, or (v) a violation of any
applicable material policy of the Company or any of its subsidiaries, including,
without limitation, a violation of the laws against workplace discrimination.

E.“Permanent Disability” as used herein shall mean, in the Company’s sole
determination, an Executive having been continuously disabled from performing
the duties assigned to the Executive for a period of six (6) consecutive
calendar months. Notwithstanding the foregoing, in the event that, as a result
of an absence because of a medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months, the Executive incurs an
earlier “separation from service” within the meaning of Section 409A of the
Internal Revenue Code, as may be amended (“Section 409A”), the Executive shall
on such date automatically be terminated from employment as a result of
Permanent Disability.

 

V.Continued Health Coverage.

 

A.Notwithstanding Section IV.A(ii) above, if an Executive has attained age
fifty-five (55) and completed ten (10) years of service with an Employer and
such Executive’s employment is terminated (i) by the Employer for reasons other
than Cause, (ii) due to Executive’s Permanent Disability, (iii) by the Executive
for Good Reason, or (iv) by reason of Executive’s Retirement (as defined below),
the Executive and his or her eligible dependents, if any, will continue to be
eligible to participate in the Health Insurance Plans until such Executive is
Medicare eligible, subject to the terms and conditions of such Health Insurance
Plans and this Section V (the “Continued Health Insurance Coverage”).

 

4

 

 

 

--------------------------------------------------------------------------------

 

B.The Continued Health Insurance Coverage is available to the Executive so long
as health coverage is not otherwise available to the Executive through another
future employer or other company receiving services from the Executive.

 

C.The Continued Health Insurance Coverage will be available to the Executive’s
dependents if, and only if, they meet the definition of an “eligible dependent”
as that term, or other similar term, is defined under the applicable Health
Insurance Plans.

 

D.The Executive (and his or her eligible dependents, if any) will be eligible to
participate in the Health Insurance Plans on an after-tax “COBRA” basis, until
the Executive becomes eligible for Medicare.

 

E.Except as otherwise provided in Section IV.A(ii) above or in an Executive’s
individual employment agreement, the Company reserves the right to amend or
terminate the Health Insurance Plans or the Continued Health Insurance Coverage
described in this Section V, in any way and at any time, to the maximum extent
permitted by law. No Executive or retiree (or any of his or her dependents) will
have any vested rights to medical, dental, or vision coverage or benefits,
except as may be required under applicable laws.

 

F.For purposes of this Benefits Program, “Retirement” shall mean a termination
of an Executive’s employment by the Executive on or after such Executive (i)
attains age fifty-five (55) and has completed ten (10) years of service with an
Employer, and (ii) has given not less than three (3) months’ advanced written
notice of such proposed Retirement to the then current Chief Executive Officer
of Holdings or, in the event of a proposed Retirement of the then current Chief
Executive Officer of Holdings such notice must be given to the Chairman of the
Board of Directors of Holdings; provided, however, that if such Executive is
terminated by his or her Employer for Cause after providing such advanced
written notice, such termination shall not be considered a Retirement, as
defined herein.

 

VI.Change in Control.

 

A.If, within the twelve-month period immediately following a Change in Control
of Holdings (defined below), the Executive’s employment is terminated by the
Employer for reasons other than Cause or if the Executive resigns for Good
Reason, and subject to the Executive’s execution of a general release upon terms
and conditions consistent with this Benefits Program and acceptable to the
Employer and the Executive (such acceptance not to be unreasonably withheld),
which release must be presented to Executive upon or promptly after termination
of the Executive’s employment, fully executed, no longer subject to revocation,
and become effective no later than the sixtieth (60th) day following the date on
which the Executive’s employment terminates, then the Executive shall be
entitled to the compensation and benefit coverage set forth in Section IV.A
above, except that the severance payments in Section IV.A shall be in the form
of a single lump-sum payment payable on the Lump-Sum Payment Date in an amount
equal to thirty six (36) months of the Executive Vice President’s Base Annual
Salary, as applicable.

B.If, within the six-month period immediately following a termination of the
Executive’s employment by the Employer for reasons other than Cause or by the
Executive for

5

 

 

 

--------------------------------------------------------------------------------

 

Good Reason, a Change in Control of Holdings occurs, then, in addition to the
payment set forth in Section IV.A above (which shall be paid in the manner
specified in Section IV.A above), and subject to satisfaction by the Executive
of the release requirements of Section IV.A above,  the Executive shall receive
a lump-sum payment on the Lump-Sum Payment Date equal to twelve (12) months (in
the case of an Executive Vice President) of the Executive’s Base Annual Salary,
as applicable.

C.For purposes of this Benefits Program, “Change in Control of Holdings” shall
mean the occurrence of any of the following:

(i)any “person” (as used herein, as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d) and
14(d) thereof) or “group” (as used herein, as defined in Section 13(d) of the
Exchange Act), acquires ownership or beneficial ownership of Holdings securities
that, together with securities held by such person or group, constitutes more
than 50% of the total fair market value of the issued and outstanding shares or
the total voting power of Holdings;

(ii)any “person” or “group,” during the 12-month period ending on the date of
the most recent acquisition by such “person” or “group” acquires ownership of
Holdings securities that constitute 30% or more of the total fair market value
of the issued and outstanding shares or the total voting power of Holdings;

(iii)the replacement of a majority of members of Holdings’ Board of Directors
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of Holdings’ Board of Directors before the
appointment or election;

(iv)the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of assets from
Holdings that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all the assets of Holdings; or

(v)the consummation of a complete liquidation or dissolution of Holdings.

 

For purposes of determining whether a Change in Control of Holdings has occurred
(i) shares of Holdings received upon conversion of an option or warrant is
considered to be an acquisition of shares of Holdings and (ii) in the event the
persons who were beneficial owners of Holdings shares immediately prior to the
consummation of a merger, share exchange, business combination or other similar
corporate transaction continue to beneficially own, directly or indirectly, more
than 50% of total fair market value of the issued and outstanding shares or the
total voting power of Holdings (including a corporation or entity that, as a
result of such transaction, owns Holdings or all or substantially all of
Holdings’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
consummation of such transaction, such transaction shall not constitute a Change
in Control of Holdings.  

 

Notwithstanding anything to the contrary herein, with respect to any amounts
payable hereunder that constitute deferred compensation for purposes of Section
409A, such payment or settlement may accelerate upon a Change in Control of
Holdings for purposes

6

 

 

 

--------------------------------------------------------------------------------

 

of this Benefits Program only if such Change in Control of Holdings also
constitutes a “change in control event” (as that term is defined at Section
1.409A-3(i)(5) of the Treasury Regulations) (it being understood that vesting of
amounts payable hereunder may accelerate upon a Change in Control of Holdings,
even if payment of such amounts may not accelerate pursuant to this sentence).

 

D.To the extent that any capitalized term defined in this Section VI conflicts
or is otherwise inconsistent with any defined term set forth in any employment
agreement, incentive program or other compensation or incentive arrangement
which an Executive may be a party to with Holdings, Atlas, Polar or Titan, the
meaning of the capitalized term as defined in this Section VI will govern.

 

VII.   Vacation.

 

Each Executive shall be entitled to at least four weeks of paid vacation per
year, prorated for partial years of employment.

 

VIII.401(k) Plan, Annual Executive Physical and Other Benefits.

 

Each Executive shall be eligible to participate in the Employer’s 401(k) plan
and any other pension or welfare plan generally available from time to time to
Executives or other employees of the Employer, the latter as determined by the
Compensation Committee, as well as an annual executive physical as administered
by the Benefits Department.

 

IX.

   Non-Competition

 

As a condition of employment and participation in this Benefits Program, each
Executive shall execute a Non-Competition Agreement in a form approved by
Holdings. The release referred to in Sections IV and V as a condition to the
payments and benefits set forth respectively therein also shall contain
non-competition and other Company deemed appropriate restrictive covenants.

 

X.Principal Residence

 

Each Executive shall be required to maintain his or her principal residence
within reasonable commutable distance to the Purchase, New York area, except as
may be otherwise expressly agreed in Section XI, below, based upon Employer’s
specific business need.

 

XI. Variations from Benefits Program

 

Any variation from the provisions of this Benefits Program (whether by separate
employment agreement otherwise) shall be effective only if such variation is
contained in a writing provided to the affected Executive and signed by the
Chief Executive Officer, President, General Counsel or Chief Human Resources
Officer of Holdings; any variation in writing so signed shall be binding on the
affected Executive, provided, however, that no such modification or amendment
after the date on which the Executive’s employment has been terminated for
reasons other than Cause, due to Permanent Disability, death or for Good Reason,
after the occurrence of a Change in Control of Holdings or by reason of
Retirement

7

 

 

 

--------------------------------------------------------------------------------

 

shall adversely affect an Executive’s entitlement to severance benefits under
Sections IV, V or VI above.  Amendments to or restatements of this Benefits
Program shall apply prospectively from the date of effectiveness; such
amendments or restatements shall be binding on each Executive, provided,
however, that no such modification or amendment after the date on which the
Executive’s employment has been terminated for reasons other than Cause, due to
Permanent Disability, death or for Good Reason, after the occurrence of a Change
in Control of Holdings or by reason of Retirement shall adversely affect an
Executive’s entitlement to severance benefits under Sections IV, V or VI
above.  Notwithstanding the foregoing, any amendments, restatements, or
variations to this Benefits Program must be approved by the Compensation
Committee.

 

 

XII.   Section 409A

 

It is intended that the provisions of this Benefits Program comply with or are
exempt from Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”), and all provisions of this Benefit Program shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.

 

Notwithstanding anything to the contrary in this Benefits Program, if at the
time of an Executive’s termination of employment, the Executive is a “specified
employee,” as defined below, any and all amounts payable under this Benefits
Program on account of such separation from service that constitute deferred
compensation and would (but for this provision) be payable within six (6) months
following the date of termination, shall instead be paid on the next business
day following the expiration of such six (6) month period or, if earlier, upon
the Executive’s death; except (A) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by Holdings in its
reasonable good faith discretion); (B) benefits that qualify as excepted welfare
benefits pursuant to Treasury regulation Section 1.409A-1(a)(5); or (C) other
amounts or benefits that are not subject to the requirements of Section 409A.

 

For purposes of this Benefits Program, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein), and the term
“specified employee” means an individual determined by Holdings to be a
specified employee under Treasury regulation Section 1.409A-1(i).

 

Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to or for the Executive’s benefit under this
Benefits Program may not be reduced by, or offset against, any amount owing by
the Executive to the Company. Except as specifically permitted by Section 409A,
the benefits and reimbursements provided to the Executive under this Benefits
Program during any calendar year shall not affect the benefits and
reimbursements to be provided to the Executive under the relevant section of
this Benefits Program in any other calendar year, and the right to such benefits
and reimbursements cannot be liquidated or exchanged for any other benefit and

8

 

 

 

--------------------------------------------------------------------------------

 

shall be provided in accordance with Treasury regulation Section
1.409A-3(i)(1)(iv) or any successor thereto.  Further, in the case of
reimbursement payments, such payments shall be made to the Executive on or
before the last day of the calendar year following the calendar year in which
the underlying fee, cost or expense is incurred.

 

Each payment made under this Benefits Program shall be treated as a separate
payment and the right to a series of installment payments under this Benefits
Program is to be treated as a right to a series of separate payments.

 

In no event shall the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Benefits Program to comply
with, or be exempt from, the requirements of Section 409A.

 

XIII.Section 280G of the Code.  

 

Notwithstanding any other provision in this Benefit Program or any other
agreement, contract, or understanding entered into by the Executive with
Holdings, the Company, the Employer or any of their subsidiaries, in the event
that it is determined by the reasonable computation by a nationally recognized
certified public accounting firm that shall be selected by Holdings (the
“Accountant”) that the aggregate amount of the payments, distributions, benefits
and entitlements of any type payable by Holdings, the Company, the Employer or
any of their subsidiaries to or for the Executive’s benefit under this Benefits
Program or any other formal or informal plan or other arrangement, contract or
understanding (including any payment, distribution, benefit or entitlement made
by any person or entity effecting a change of control), in each case, that could
be considered “parachute payments” within the meaning of Section 280G of the
Code (such payments, the “Parachute Payments”) that, but for this Section XIII
would be payable to the Executive, exceeds the greatest amount of Parachute
Payments that could be paid to the Executive without giving rise to any
liability for any excise tax imposed by Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law,
or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest or penalties, being hereafter collectively
referred to as the “Excise Tax”), then the aggregate amount of Parachute
Payments payable to the Executive shall not exceed the amount which produces the
greatest after-tax benefit to the Executive after taking into account any Excise
Tax to be payable by the Executive.  For the avoidance of doubt, this provision
will reduce the amount of Parachute Payments otherwise payable to the Executive,
if doing so would place the Executive in a better net after-tax economic
position as compared with not doing so (taking into account the Excise Tax
payable in respect of such Parachute Payments). The Company shall reduce or
eliminate the Parachute Payments by first reducing or eliminating the portion of
the Parachute Payments that are payable in cash and then by reducing or
eliminating the non-cash portion of the Parachute Payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
furthest in time from the date of the Accountant’s determination.

 

XIV.Conflict with Benefits Program

 

In the event there is any conflict or inconsistency between the terms and
conditions of this Benefits Program and those set forth in any employment
agreement, incentive program or other arrangement which an Executive may be a
party to with Holdings, Atlas,

9

 

 

 

--------------------------------------------------------------------------------

 

Polar or Titan, the terms and conditions of such other employment agreement,
incentive program or other arrangement shall govern and control.

 

XV.Administration

 

This Benefits Program may be amended, suspended or terminated by the
Compensation Committee of the Board of Directors of Holdings at any time or from
time to time; provided, however, that no such amendment, suspension or
termination of this Benefits Program shall affect the terms and conditions of
the Annual Incentive Plan, as may be amended, the Holdings 2018 Incentive Plan,
as may be amended, any employment agreement, or any incentive program, each of
which shall be governed by its terms and conditions.

10

 

 

 